Per Curiam,
The transcript of the justice of the peace and his return to the suggestion of diminution of record show that the action was assumpsit “ to recover 15.00 due from defendant to plaintiff under promise to pay for window broken on plaintiff’s premises.” The-depositions submitted to the court below, ostensibly, to show want of jurisdiction in the justice of the peace, are no part of the record brought up with this appeal: Crumley v. Crescent Coal Co., 13 Pa. Superior Ct. 231; Wyatt v. Szymanski, 38 Pa. Superior Ct. 525. As-the record proper shows *484that the justice had jurisdiction of the parties and the cause of action, under the Act of March 20, 1810, P. L. 208, 5 Sm. L. 161, there is no room for argument that the provision of sec. 22 of the same act relative to the finality of the judgment of the common pleas upon certiorari to a justice of the peace in such a case does not apply.
The appeal is quashed.